DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim 17,18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al. (US Patent Application No. 20190140832) (Hereinafter Leavy) in view of Hoffer et al. (US Patent No. 9,928,379) (Hereinafter Hoffer).
	
As per claim 1, Leavy discloses an electronic device, comprising: 
a network interface (112, fig 1); 
a memory coupled with the network interface (100, fig 1, para 42);
at least one application processor coupled with the memory, the at least one processor to execute instructions stored in the memory (fig 1, para 42); and 


As per claim 2, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the secure processing region includes a cryptographic engine to generate key material used to generate the sealed encrypted message, the key material includes a device ephemeral key pair and a device identity key pair (fig 1, para 41, 58, ephemeral key pair). 

As per claim 3, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the cryptographic engine is further to generate a 

As per claim 4, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein to generate the signature of the public ephemeral key of the device ephemeral key pair, the cryptographic engine is to perform a cryptographic operation  (para 52, Crypto accelerator 212 may be dedicated hardware, software, firmware, or any combination thereof that is configured to perform cryptographic operations) with the public ephemeral key of the device ephemeral key pair as data and a public identity key of the device identity key pair as a cryptographic key (fig 3A, 3B, para 52, 55-56). 

As per claim 5, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the data used to generate the signature of the public ephemeral key of the device ephemeral key pair additionally includes a generation timestamp for the public ephemeral key (fig 3A, 3B, para 52, 55-56). 

As per claim 6, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the at least one application processor is to transmit public keys of the key material to a key server (fig 1, para 41) via the network interface (fig 3A, 3B, para 52, 55-56). 

As per claim 7, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the at least one application processor is to generate an inner message (fig 5, para 65-66, encrypting meeting identifier) including data to be transmitted via the network interface and a counter value (para 17, counter value) associated with the data (fig 3A, 3B; para 19). 

As per claim 8, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses the at least one application processor additionally to retrieve, from the key server, a public ephemeral key of a recipient of the sealed encrypted message, a timestamp, and a signature associated (Fig 3B, para 58, encrypting the message) with the timestamp (para 49, timestamp of each communication may be stored in database ) and the public ephemeral key of the recipient of the sealed encrypted message, the at least one processor further to validate (para 56)the public ephemeral key via the timestamp (para 49, timestamp of each communication may be stored in database ) and the signature associated with the timestamp and the public ephemeral key of the recipient of the sealed encrypted message (Fig 3B, para 52, 58, encrypting the message). 

As per claim 9, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses the at least one application processor additionally to request the processor to encrypt the inner message (fig 5, para 65-66, encrypting meeting identifier) via the public ephemeral key of the recipient of the sealed encrypted message and generate the signature to enable integrity verification of the sealed encrypted message based on ciphertext of an encrypted inner message and a private key of the device identity key pair (fig 5, para 65-66, encrypting meeting identifier). 

As per claim 10, claim is rejected of the same reasons as claim 1, above. In addition, Leavy discloses wherein the generate the sealed encrypted message, the at least one application processor is to serialize the ciphertext, the signature to enable integrity verification of the sealed encrypted message, and a randomized key generated during encryption of the inner message (para 61 90). Hoffer discloses sealed message (fig 10, col 70, lines 30-45, serialization service). 

As per claim 11, Leavy discloses a method comprising:
 at an electronic device with one or more processors and memory (fig 1): 
fetching, from a key server, a public prekey (fig 4, para 62, ephemeral public key) and device identity key (fig 4, para 62, device key) for a recipient of a message to be sent by the electronic device (fig 4, para 62);
fetching, from the key server, a timestamp and signature for the prekey (para 49, receiver's application identifier, the communication encryption key, and a timestamp); 

 composing an inner message from a source message and a counter value, the counter value to enable validation of the inner message (fig 9, para 88, please see fig 5, para 67, validates the first token); 
encrypting the inner message to generate ciphertext (fig 9, para 88); 
generating a message signature based on the ciphertext (para 79, transmission and includes the signature in the packet); 
generating a sealed outer message including the ciphertext and the message signature (para 79, generates a signature); and 
sending the sealed outer message to the recipient of the message via a network interface (fig 4, 5, para 62, 74). Leavy does not explicitly disclose sealed message. However, Hoffer discloses sealed message (col 70, lines 31-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavy and Hoffer. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 12, claim is rejected of the same reasons as claim 11, above. In addition, Leavy discloses wherein encrypting the inner message includes generating a randomized key pair including a public randomized key and a private randomized key 

As per claim 13, claim is rejected of the same reasons as claim 11, above. In addition, Leavy discloses wherein the sealed outer message additionally includes the public randomized key (fig 5, para 59, random message encryption key). 

As per claim 14, claim is rejected of the same reasons as claim 11, above. In addition, Leavy discloses wherein the public prekey is an ephemeral key having a time to live (para 43, enforce secure time-to-live (TTL) values of messages; please see para 55, 56). 

As per claim 15, Leavy discloses A non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising: 
receiving a sealed outer message from a sending device (Fig 7A-7C, para 71, please the above rejection for sealed message [encrypted message with signature]); 
fetching, from a key server, an identity public key for the sending device (fig 4, para 62, ephemeral public key, device key); 
parsing the sealed outer message to retrieve a ciphertext, a public randomized key, and a signature (para 79, generates a signature); 
for a private prekey in a prekey array, decoding and verifying the signature for the sealed message, keys, and ciphertext using the public randomized key and the private prekey (Fig 7A-7C, para 71-74);

the first device's ephemeral key pair from the received serialized packet, deserialization must be done); 
validating the plaintext message via the counter value; and outputting the plaintext message in response to validating the plaintext message via the counter value (fig 9, para 71, validating the token received from the first receiver and see para 88 for the counter). Leavy does not explicitly disclose sealed message. However, Hoffer discloses sealed message (col 70, lines 31-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leavy and Hoffer. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claim 16, claim is rejected of the same reasons as claim 15, above. In addition, Leavy discloses the operations additionally comprising validating the identity public key for the sending device (para 56, validates for each key).

As per claim 19, claim is rejected of the same reasons as claim 15, above. In addition, Leavy discloses wherein validating the plaintext message via the counter value 

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493